        Case 9:19-cv-00109-DLC Document 90 Filed 12/23/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



 CENTER FOR BIOLOGICAL
 DIVERSITY,                                       CV 19–109–M–DLC
                         Plaintiff,

        vs.
                                                   JUDGMENT
 DAVID BERNHARDT, Secretary of
 the U.S. Department of the Interior;
 and MARGARET EVERSON,
 Principal Deputy Director of U.S. Fish
 and Wildlife Service,

                      Defendants,

 STATE OF WYOMING, STATE OF
 IDAHO, WYOMING STOCK
 GROWERS’ ASSOCIATION,
 WYOMING FARM BUREAU
 FEDERATION, UTAH FARM
 BUREAU FEDERATION,

              Defendant-Intervenors.

       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

      X Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
Defendants and Defendant-Intervenors and against Plaintiff in accordance with the
Order issued on today’s date.
 Case 9:19-cv-00109-DLC Document 90 Filed 12/23/20 Page 2 of 2




Dated this 23rd day of December, 2020.

                              TYLER P. GILMAN, CLERK

                              By: /s/ A.S. Goodwin
                              A.S. Goodwin, Deputy Clerk
